Name: 80/525/EEC: Council Decision of 13 May 1980 opening an additional quota for import into Italy of synthetic rubber originating in Romania
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-05-28

 Avis juridique important|31980D052580/525/EEC: Council Decision of 13 May 1980 opening an additional quota for import into Italy of synthetic rubber originating in Romania Official Journal L 131 , 28/05/1980 P. 0010****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . ( 2 ) OJ NO L 42 , 18 . 2 1980 , P . 1 . COUNCIL DECISION OF 13 MAY 1980 OPENING AN ADDITIONAL QUOTA FOR IMPORT INTO ITALY OF SYNTHETIC RUBBER ORIGINATING IN ROMANIA ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/525/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR THE FIRST INDENT OF ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , IN ACCORDANCE WITH ARTICLE 3 OF DECISION 75/210/EEC , THE ITALIAN REPUBLIC HAS REQUESTED THAT AN AMENDMENT BE MADE TO THE UNILATERAL IMPORT ARRANGEMENTS APPLIED TO ROMANIA UNDER DECISION 80/158/EEC ( 2 ); WHEREAS THE AMENDMENT REQUESTED DOES NOT RAISE ANY PARTICULAR ECONOMIC PROBLEMS , HAS ADOPTED THIS DECISION : ARTICLE 1 FOR 1980 , THE ITALIAN REPUBLIC SHALL OPEN , IN RESPECT OF ROMANIA , BY WAY OF EXCEPTION , AN ADDITIONAL IMPORT QUOTA OF 500 TONNES OF SYNTHETIC RUBBER FALLING WITHIN HEADING NO EX 40.02 OF THE COMMON CUSTOMS TARIFF . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 13 MAY 1980 . FOR THE COUNCIL THE PRESIDENT A . BISAGLIA